DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “vibration measurement unit”, “noise measurement unit”, “electronic control unit” (see claim 1), “contactless acoustic excitation unit” (see claim 2), “visual element” (see claim 11), “laser vibration measurement unit” and “sound intensity, particle velocity and sound pressure measurement unit” (see claim 19) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “element” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 7-8, 10-18, 20-26, 28-35 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Vibration measurement unit and laser vibration measurement unit: laser vibrometer The Examiner notes that while the specification does state that other vibration measurement could alternatively be performed (see paragraph 0045 of the PG pub of the instant application), it fails to provide any structure. Therefore, if this is not the structure utilized the claim would be indefinite for not providing said structure. 
Visual element: a light source (see claim 12)
noise measurement unit: a noise measurement sensor (see ref 4, abstract, paragraph 0074 of the PG pub)
A review of the specification shows that there appears to be no corresponding structure described in the specification for the following limitations:
electronic control unit (The Examiner notes that there is no structure provided. Further due to the drafting of the claims and the introduction of multiple possible electronic control units in claim 3 it is further unclear if this would be a physical control, software-based control or some combinations. The drawings only provide a “black box” type figure, which does not provide any insight to how said control is implemented in any structure.)
contactless acoustic excitation unit
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8, 10-18, 20-26, 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Due to the 112 f interpretation above there is insufficient written description for the following claim limitations: electronic control unit, and contactless acoustic excitation unit. Therefore, any claims containing these limitations, or dependent upon claims containing these limitations are rejected under 35 U.S.C. 112 a. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 10-18, 20-26, 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “electronic control unit”, and “contactless acoustic excitation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims containing these limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable were the above 112a and 112b rejections to be remedied because the closest prior art (see attached PTO-892) fails to disclose or render obvious that a single “electronic control unit” performs the limitations of “generates a vibration shell model by connecting coordinate data taken by said vibration measurement unit”, “obtains a measurement of a distance between said vibration measurement unit and said test object prior to each vibration measurement for each location, and records coordinate data of said vibration measurement unit based on a predetermined reference point and a reference axis” and “compares the generated vibration shell model against a computer-aided design model of said test object in order to determine new measurement points for missing surfaces and taking vibration measurements thereon”. Specifically, while US 2012/0188192, US 2011/0301929 and US 2010/0011386 all disclose that CAD modeling is used in a vibration analysis type process, none use the same “unit” to perform all of the steps disclosed. Further they do not disclose that the CAD is a “comparison” with the shell model as described. 
	

Response to Arguments
Applicant's arguments filed 1/25/2022 regarding the 112f interpretations (and corresponding 112 a and b rejections) of "electronic control unit" have been fully considered but they are not persuasive. While the applicant has argued that the electronic control unit is “"able to be electronically connected to the data processor” and is therefore tangible this does not actually provide any detail as to what tangible structure could be used. For example, the control unit could be any of a plurality of physical controls, such as switches, buttons or other input peripherals for control, or it could be a computing system containing control software. The specification provides no discussion of what this unit would be. Further, based on the presented claim limitations the electronic control unit is both generating a model and obtaining a measurement. This leads to indefiniteness as to if this is a software program on a computer or a physical device (i.e. a sensor). Therefore the interpretation and 112 a and b rejections are maintained. 
Applicant's arguments filed 1/25/2022 regarding the 112f interpretations (and corresponding 112 a and b rejections) of "contactless acoustic excitation unit" have been fully considered but they are not persuasive. Applicant has argued that this unit is “integrated” into the claimed arm and therefore must be tangible. However, this does not provide what structure is used to perform the excitation, as many structures may be integrated into a measurement arm. Therefore the 112 a and b rejections are maintained. 
The Examiner notes that a phone call was received requesting that an interview be conducted if there was a way to expedite prosecution. However, due to the extent of the use of the “electronic control unit” limitation in the claims there is no reasonable way to remedy the 112 rejections on the Examiner’s side. The applicant is invited to contact the examiner for an interview prior to filing any amendment to discuss whatever approach they might see fit to remedy the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896